Citation Nr: 0316928	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability, to include shin splints.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from March 1973 to 
February 1977. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbian, 
South Carolina, which denied the veteran's claim seeking 
entitlement to service connection for bilateral shin splints.  

The veteran's claim was remanded by the Board in April 2001.   


REMAND

The veteran's claim was remanded in April 2001 so that a VA 
examiner could diagnose all of the veteran's leg disorders, 
and determine whether those disorders began while the veteran 
was in service from March 1973 to February 1977.  While the 
veteran did undergo a VA examination, the examiner's findings 
are not clear, and for that reason the veteran's claim must 
be remanded.  

It is noted initially that the veteran was diagnosed with 
shin splints throughout his 4 years of active duty service.  
At the veteran's March 2002 VA examination, the examiner 
provided an assessment of Wegener's granulomatosis and 
corticosteroid use.  He commented that it was likely that the 
veteran's muscle weakness or myopathy was secondary to 
steroid use.  X-rays showed mild degenerative changes.  The 
examiner provided more detail in a September 2002 addendum.  
He commented that there was no evidence of Wegener's 
granulomatosis during the military.  He also stated that the 
veteran had a cortisone or steroid myopathy, but did not 
think that this was related to the veteran's existing 
(emphasis added) conditions which were there at the end of 
his military service.  

From the examiner's statement provided in the addendum, it is 
not clear if he is saying that the veteran has any other 
conditions besides Wegener's granulomatosis or cortisone or 
steroid myopathy.  If he is saying that the veteran has other 
conditions, it is not clear if he is saying that those 
conditions were present since leaving service, in which case 
they would possibly be service-connected.  For that reason, 
the veteran's claim must be remanded so that the examiner can 
provide another addendum to his examination report.  If the 
examiner who examined the veteran in March 2002 is not 
available, then the veteran should be afforded another VA 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's legs that 
have not already been associated with the 
claims folder. 

2.  The claims folder should be returned 
to the examiner who examined the veteran 
in March 2002.  The examiner should 
prepare an addendum to his March 2002 
examination and September 2002 addendum, 
and answer the following questions:

a.  The examiner should list the 
diagnoses of all disorders the 
veteran has that result in 
disabilities of the lower legs.  

b.  For each diagnosis listed, the 
examiner should provide a medical 
opinion as to whether the disorder 
began while the veteran was in 
service from March 1973 to February 
1977, or whether it is the result of 
a disease or injury the veteran had 
while he was in service.  

c.  The examiner should specifically 
comment on whether any currently 
diagnosed leg disorders are the 
result of the veteran's muscle 
strains or shin splints diagnosed 
during service.  

The examiner should review the claims 
folder in conjunction with preparing the 
addendum report, specifically referring 
to his March 2002 report and September 
2002 addendum in answering the questions.
If the examiner who examined the veteran 
in March 2002 is not available, the 
veteran should be afforded another VA 
examination.  The report of the new 
examination must include responses to the 
above questions.  

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim of service connection 
for a bilateral leg disability, to 
include shin splints.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals
?	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




